Title: From Benjamin Franklin to a Committee of the Library Company of Philadelphia, 25 July 1774
From: Franklin, Benjamin
To: Library Company of Philadelphia


Gentlemen
London, July 25. 1774.
I send herewith per Capt. Falconer, a Box directed for the Library Company, containing the following new Books, which I hope will be agreeable to them; viz.
Sketches of the History of Man per Lord Kaims, 2 Vols 4to.
Letters of Lady Caroline Russel 4to. 
Discovery of new northern Archipelago, 8vo. 

Warton’s History of English Poetry. 4to. 
Leland’s History of Ireland, 3 Vols. 4to. 
Campbell’s political Survey of G Britain, 2 Vols 4to. 
Lord Chesterfield’s Letters, 4 Vols 8vo. 
Bryant’s ancient Mythology, 2 Vols 4to. 
In another Box directed for the Philosophical Society, I send also for the Library Co.
Pennants Journeys into Scotland, 2 Vols 4to
Please to apply for these to Dr. Rush. With my best Wishes of Success to the Institution, and Esteem for yourselves and the other Directors, I am, Gentlemen, Your most obedient humble Servant
B Franklin
  Messrs. Samuel Rhoads     Robt Strettell Jones      Josiah Hewes
 
Addressed: To / Messrs Samuel Rhoads, / Robt Strettell Jones / Josiah Hewes / per Capt Falconer Philadelphia
Endorsed: Ltr: from Dr: Franklin  July 25th: 1774
